DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose or adequately suggest the method as claimed. In particular, the closest prior art, Jahedi (US 2011/0223053) teaches a method for producing a pipe for a heat exchanger (i.e., heat exchanger tube having an elongated tube body) ([0013]), the method comprising cold spraying particles onto a suitable support member, such as a mandrel, thereby producing a pipe, and separating the pipe from the support member ([0002], [0005]-[0009]).
However, Jahedi fails to teach or adequately suggest providing a sacrificial release layer formed on a mandrel and removing the HX tube from the mandrel by dissolving the sacrificial release layer to release the HX tube from the mandrel. Thus, claim 1 is distinct over the teachings of the prior art. Claims 2-9 and 17 further limit the subject matter of claim 1 and are thus also distinct over the teachings of the prior art. Claim 10, previously indicated as allowable, has been rewritten in independent form and encompasses the same limitations as previously. Thus, claim 10 is allowable for the same reasons as set forth in the previous Office Action dated 12/10/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734